OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07870 Pioneer Real Estate Shares (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: March 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Real Estate Shares Schedule of Investments 3/31/2012 (unaudited) Shares Value COMMON STOCKS - 96.3% Consumer Services - 2.6% Hotels, Resorts & Cruise Lines - 2.6% Pebblebrook Hotel Trust * $ Starwood Hotels & Resorts Worldwide, Inc. $ Total Consumer Services $ Real Estate - 93.7% Diversified Real Estate Investment Trusts - 7.9% American Assets Trust, Inc. $ Liberty Property Trust Retail Opportunity Investments Corp. Select Income Real Estate Investment Trust (144A) * Vornado Realty Trust $ Industrial Real Estate Investment Trusts - 5.9% First Potomac Realty Trust * $ ProLogis, Inc. $ Office Real Estate Investment Trusts - 14.3% Alexandria Real Estate Equities, Inc. $ BioMed Realty Trust, Inc. Boston Properties, Inc. Coresite Realty Corp. * DuPont Fabros Technology, Inc. Kilroy Realty Corp. * Piedmont Office Realty Trust, Inc. (144A) $ Residential Real Estate Investment Trusts - 17.2% American Campus Communities, Inc. $ AvalonBay Communities, Inc. Camden Property Trust Equity Lifestyle Properties, Inc. * Equity Residential Essex Property Trust, Inc. $ Retail Real Estate Investment Trusts - 22.4% DDR Corp. $ Federal Realty Investment Trust Kite Realty Group Trust National Retail Properties, Inc. Ramco-Gershenson Properties Trust * Regency Centers Corp. Simon Property Group, Inc. The Macerich Co. $ Specialized Real Estate Investment Trusts - 24.2% CubeSmart $ Entertainment Properties Trust (144A) Extra Space Storage, Inc. HCP, Inc. Health Care Real Estate Investment Trust, Inc. Host Hotels & Resorts, Inc. Omega Healthcare Investors, Inc. Public Storage RLJ Lodging Trust (144A) * Ventas, Inc. $ Real Estate Operating Companies - 1.8% Brookfield Office Properties, Inc. $ Forest City Enterprises, Inc. * $ Total Real Estate $ TOTAL COMMON STOCKS (Cost $54,865,991) $ Principal Amount ($) TEMPORARY CASH INVESTMENTS - 2.8% Repurchase Agreements - 2.8% NR/Aaa Deutsche Bank AG, 0.05%, dated 3/30/12, repurchase price of $3,600,000 plus accrued interest on 4/2/12 collateralized by the following: $383,126 U.S. Treasury Bill, 0.0%, 4/5/12-3/7/13 $315,163 U.S. Treasury Bond, 3.125-10.625%, 8/15/15-2/15/42 $909,514 U.S. Treasury Notes, 0.25-4.875%, 6/15/12-2/15/22 $1,820,601 U.S. Treasury Strip, 0.0-2.0%, 4/15/12-2/15/42 $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,360,000) $ TOTAL INVESTMENT IN SECURITIES - 99.1% (Cost $58,225,990) (a) $ OTHER ASSETS & LIABILITIES - 0.9% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. NR Not rated by either S&P or Moody's. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At March 31, 2012, the value of these securities amounted to $4,695,160 or 3.9% of total net assets. (a) At March 31, 2012, the net unrealized gain on investments based on cost for federal income tax purposes of $55,416,664 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3.See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of March 31, 2012, in valuing the Fund’s assets: Level 1 Level 2 Level 3 Total Common Stocks $ $
